                           SEALED
Case 1:18-cr-00094-JMS Document 31 Filed 12/28/20 Page 1 of 10          PageID #: 128


                      BY
                           SEALED
                      BY ORDER
                         ORDER OF THE COURT
                               OF THE COURT
            WARNING: THIS DOCUMENT FILED UNDER SEAL
             PURSUANT TO CRIMINAL LOCAL RULE 32(j)
                                                                                   FILED IN THE
JEFFREY A. ROSEN                                                          UNITED STATES DISTRICT COURT
                                                                               D ISTRICT OF HAWAII C)T
                                                                               DISTRICT
Acting Attorney General                                                    Dec 28, 2020, ll:09afu
ROBERT S. BREWER, JR.                                                     Michelle
                                                                          M ichelle Rynne,
                                                                                    Rynne, Clerk of Court
                                                                                           Clerk of Court

United States Attorney
MICHAEL G. WHEAT, CBN 118598
JOSEPH J.M. ORABONA, CBN 223317
JANAKI G. CHOPRA, CBN 272246
COLIN M. MCDONALD, CB:!\ 28656 1
Special Attorneys to the Attorney General
United States Attorney's Office
880 Front Street, Room 6293
San Diego, CA 92101
619-546-843 7/7951/8817/9 144
michael. wheat@usdoj.gov

Attorneys for the Un ited States of America

                   UNITED STATES DISTRICT COURT
                              DISTRICT OF HAWAll

                                              CR NO. 18-00094-JMS-WRP
 UNITED STATES OF AMERICA,
                                              UNITED STATES' SENTENCING
                        Plaintiff,            MEMORANDUM AS TO DEFENDANT
             V.                               JESSE MICHAEL EBERSOLE

 JESSE MICHAEL EBERSOLE,                      Date: January 19, 2021
                                              Time: 3:00 p.m.
                        Defendant.            Judge: Ilon. J. Michael Seabright


              WITED STATES' SENTENCING MEMORANDUM

      A grand jury's function is to investigate potential criminal conduct and

determine whether criminal charges should be filed against the person being

investigated. This is a significant responsibility, the results of which may result in

felony convictions and imprisonment. Because of the gravity of the crimes
Case 1:18-cr-00094-JMS Document 31 Filed 12/28/20 Page 2 of 10         PageID #: 129



investigated by a grand jury, witnesses testifying must provide not only accurate and

verifiable evidence, but must remain truthful throughout the questioning. When a

witness disregards this duty, choosing instead to lie to the grand jury, the penalty-

for good reason-can be quite punitive. In this case, defendant Jesse Michael

Ebersole disregarded his obligation and lied to the grand jury. In fact, Ebersole

conspired with Katherine P. Kealoha to obstruct the federal grand jury investigating

her by having Ebersole testify falsely about his intimate relationship with Kealoha

and his receipt of more than $20,000 in gifts and benefits from Kealoha. The

obstruction was intended to prevent the grand jury from uncovering Kealoha's

crimes against her uncle and grandmother and her extensive financial fraud.

      The appropriate guideline range for Ebersole' s crime is 10 to 16 months in

prison. For reasons outlined below, the United States recommends a downward

variance and sentence of 2 years' probation, with the standard and special conditions

recommended by the probation officer, plus a condition of 5 months' home

detention. The Court should also order Ebersole to pay a $20,000 fine and a $100

special assessment.

                                          I

                           FACTUAL BACKGROUND

      The facts of this case are outlined in the Plea Agreement (ECF 12) and PSR

(ECF 30), and are incorporated by reference herein.


                                         2
Case 1:18-cr-00094-JMS Document 31 Filed 12/28/20 Page 3 of 10           PageID #: 130



                                          II

                                 THE GUIDELINES

      A.     BASE OFFENSE LEVEL

      The applicable Guideline for the count of conviction is § 211.2 ("Obstruction

of Justice"). The base offense level is 14. USSG § 211 .2(a).

      B.     ACCEPTANCE OF RESPONSIBILITY

      Ebersole pied guilty pursuant to the terms of a written plea agreement. Since

the total offense level is 14, the United States recommends a 2-level downward

adjustment for Ebersole's acceptance of responsibility under USSG § 3El.l.

      C.     TOTAL ADJUSTED OFFENSE LEVEL

      With a base offense level of 14, and a 2-level downward adjustment for

acceptance of responsibility, the total adjusted offense level is 12. Ebersole has no

criminal history, and therefore, has zero criminal history points, placing him in

Criminal History Category I. With a total adjusted offense level of 12 and Criminal

History Category I, the advisory Guideline range is 10 to 16 months in prison.

                                          III

             SENTENCING FACTORS UNDER 18 U.S.C. § 3553(a)

      After determining the applicable advisory Guidelines, the Court turns to the

other factors set forth in 18 U.S.C. § 3553(a). Section 3553(a) requires that the Court

consider, among other factors: ( 1) the nature and circumstances of the offense; (2)


                                          3
Case 1:18-cr-00094-JMS Document 31 Filed 12/28/20 Page 4 of 10         PageID #: 131



the history and characteristics of the defendant; (3) the need for the sentenced

imposed to reflect the seriousness of the offense, promote respect for the law, and

provide just punishment for the offense; (4) the need for the sentence imposed to

afford adequate deterrence to criminal conduct; and ( 5) the need for the sentence

imposed to avoid unwarranted sentencing disparities. As discussed further below,

the balance of all the § 3553(a) factors warrants a downward variance from the

advisory Guideline range.

      A.     THE NATURE AND CIRCUMSTANCES OF THE OFFENSE

      Obstruction of justice involves corruption, influence, impediments, and

deceit, which frustrates government functions - especially the grand jury. Ebersole

and Kealoha conspired in 201 7 to obstruct the federal grand jury investigating her

for framing her uncle and committing financial crimes. Consummating the

conspiracy, Ebersole lied multiple times to the grand jury over multiple sessions (in

April 2017 and October 2017). The maximum penalties for Ebersole's offense are

5 years in prison, $250,000 fine, and 3 years of supervised release. The nature and

circumstances of the offense are serious and support the United States'

recommended sentence.

      B.    HISTORY AND CHARACTERISTICS OF THE DEFENDANT

      The PSR sets forth Ebersole's history and characteristics in detail. PSR 1140-

63. Of note, Ebersole has an extensive work history. He was a firefighter in Hawaii


                                         4
Case 1:18-cr-00094-JMS Document 31 Filed 12/28/20 Page 5 of 10          PageID #: 132



for approximately 27 years until he retired as a Battalion Chief. Currently, he works

as a special projects coordinator with a homeless outreach center in Hawaii. His

unlawful conduct was out-of-character and limited in scope. On balance, Ebersole's

history and characteristics are mitigating and support a downward variance.

      C.     THE NEED TO REFLECT THE SERIOUSNESS OF THE OFFENSE,
             PROMOTE RESPECT FOR THE LAW, AND PROVIDE JUST
             PUNISHMENT

      The sentence in this case needs to adequately reflect the seriousness of the

offense, promote respect for the law, and provide just punishment for the offense

here. Ebersole's acts were intended to damage the integrity of the grand jury process.

He took an oath to tell the truth, and spumed that obligation with ease by committing

perjury. Ebersole was motivated by his personal relationship with Kealoha, his

desire to avoid embarrassment, and his financial gain. The sentence recommended

by the United States reflects the seriousness ofEbersole's offense, promotes respect

for the law, and provides just punishment.

      D.     THE NEED TO AFFORD ADEQUATE DETERRENCE

      A meaningful sentence is necessary to afford specific and general deterrence

to prevent Ebersole and others from engaging in similar conduct. In this case, it is

unlikely that Ebersole will reoffend, and therefore, specific deterrence is adequately

addressed in the United States' recommended sentence. However, general

deterrence is of critical importance.


                                          5
Case 1:18-cr-00094-JMS Document 31 Filed 12/28/20 Page 6 of 10            PageID #: 133



       "[General] deterrence occurs where a potential offender will commit a crime

only if the benefits exceed the expected sanction." United States v. Harder, 144 F.

Supp.3d 1233, 1240 and n.5 (D. Or. 2015) (citing Peter J. Henning, Is Deterrence

Relevant in Sentencing White-Collar Defendants?, 61 Wayne L. Rev. 27, 40 (2015)).

"The greater the perceived certainty, severity, and swiftness of punishment, the lower

the crime rate will be." Harder, 144 F. Supp.3d at 1240 and n.6 (quotation marks and

citation omitted). "It is also very difficult to predict deterrence because different

thought processes are at play in motivating crime." Id.

       The sentence recommended by the United States, which includes a lengthy

period of home detention, should adequately deter others from engaging in similar

conduct.    It also informs other would-be offenders that such conduct results in

immediately becoming legally classified as a felon, the loss of liberty, hefty fines, and

ineligibility for certain federal benefits.

       E.     THE NEED TO A VOID UNWARRANTED
              SENTENCING DISPARITIES

       Section 3553(a)(6) requires the Court to consider "the need to avoid

unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct." 18 U.S.C. § 3553(a)(6). In this regard, the

Guidelines themselves serve as a bulwark against sentencing disparity. See United

States v. Hunt, 459 F .3d 1 I 80, 1184 (11th Cir. 2006) ("The Guidelines ... are an

indispensable tool in helping courts achieve Congress's mandate to consider 'the

                                              6
Case 1:18-cr-00094-JMS Document 31 Filed 12/28/20 Page 7 of 10           PageID #: 134



need to avoid unwarranted sentence disparities' among similarly situated

defendants."); United States v. Smith, 445 F.3d 1, 7 (1st Cir. 2006) (noting that "the

guideline range ... is the principal means of complying with" the goal of avoiding

unwarranted sentencing disparity); United States v. Guerrero-Velasquez, 434 F.3d

1193, 1195 n.1 (9th Cir. 2006) (recognizing that guidelines "help to maintain

uniformity in sentencing throughout the country").

      The United States' sentencing recommendation in this case properly balances

the history, conduct, role, and acceptance of responsibility of Ebersole and results in

no unwarranted sentencing disparity.

                                          IV

                      SENTENCING RECOMMENDATIONS

      A.      PROBATIONARY TERM

      Based on the advisory guideline range and a review of the§ 3553(a) factors,

the United States recommends a downward variance from the advisory Guideline

range and recommends a probationary sentence as follows:

      •    Count 1 - 2 years' probation with 5 months of home detention and the

           standard and mandatory conditions as recommended by the probation

           officer, including the following additional special conditions:

              o Be monitored for a period of 5 months, with location monitoring

                 technology at the discretion of the probation officer. The offender


                                           7
Case 1:18-cr-00094-JMS Document 31 Filed 12/28/20 Page 8 of 10           PageID #: 135



                must abide by all technology requirements and must pay all or part

                of the costs of participation in the location monitoring program, as

                directed by the court and/or the probation officer. In addition to

                other court-imposed conditions of release, the offender's movement

                in the community must be restricted as specified below:

                    •   Home Detention - you are restricted to your residence at all

                        times except for employment, education, religious services,

                        medical, substance abuse, or mental health treatment;

                        attorney visits; court appearances; court-ordered obligations;

                        or other activities preapproved by the probation officer.

      B.     FINE AND SPECIAL ASSESSMENT

      Under USSG § 5El.2, the Court "shall impose a fine in all cases, except where

the defendant establishes that he is unable to pay and is not likely to become able to

pay a fine." "The defendant bears the burden of proving that he is unable to pay a

fine." United States v. Ladum, 141 F.3d 1328, 1344 (9th Cir. 1998). With an offense

level of 12, the Guideline range for a fine is $5,500 to $55,000. USSG § 5El.2.

Based on Ebersole's financial ability to pay (i.e., net worth) in the PSR 163 and the

factors in § SE 1.2(d), the United States recommends a $20,000 fine. 1



      This tracks the amount of benefits received by Ebersole from Kealoha, as
admitted by Ebersole in the plea agreement. See ECF 12 at 4.

                                           8
Case 1:18-cr-00094-JMS Document 31 Filed 12/28/20 Page 9 of 10            PageID #: 136



      Ebersole pied guilty to a single count Information. Therefore, Ebersole must

pay a special assessment of$100.00.

                                           V

                                   CONCLUSION

      Jesse Michael Ebersole obstructed the investigation by lying under oath

before the grand j ury investigating significant criminal activity. For his actions, the

Court should impose a sentence consistent with the United States' recommendations,

which is sufficient but not greater than necessary to achieve the goals of sentencing.



Dated: December 28, 2020.               Respectfully submitted,

                                        JEFFREY A. ROSEN
                                        Acting Attorney General
                                        ROBERTS. BREWER, JR.
                                        Unit      tes Attorney


                                            HAEL G. WHEAT
                                          SEPHJ.M. ORABONA
                                        JANAKI G. CHOPRA
                                        COLIN M. MCDONALD
                                        Special Attorneys to the Attorney General




                                           9
Case 1:18-cr-00094-JMS Document 31 Filed 12/28/20 Page 10 of 10          PageID #: 137



                   UNITED STATES DISTRICT COURT
                              DISTRICT OF HAWAII

                                                CR NO. 18-00094 JMS-WRP
 UNITED STATES OF AMERICA,
                                                CERTIFICATE OF SERVICE
                         Plaintiff,
            V.


 JESSE MICHAEL EBERSOLE,

                         Defendant.



IT IS HEREBY CERTIFIED that:

      I, Michael G. Wheat, am a citizen of the United States and am at least

eighteen years of age.    My business address is 880 Front Street, Room 6293,

San Diego, CA 92101-8893.

      I am not a party to the above-entitled action. Upon filing, I will serve the

foregoing on the following individuals:

1. Donald L. Wilkerson                    2.    Darsie J.T. Ing-Dodson
   P.O. Box 42                                  Senior U.S. Probation Officer
   Laupahoehoe, HI96764                         Honolulu, HI 96850-000 l
   don@allislandslaw.com                        darsie_ing-dodson@hip.uscourts.gov
   Counsel for Jesse M. Ebersole

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on December 28, 2020.

                                                         LG. WHEAT
                                                  ecial Attorney to the Attorney General



                                           10
